DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         LAURENTINA KOCIK, as Personal Representative of the
                   ESTATE OF JUREK KOCIK,
                    Appellant/Cross-Appellee,

                                      v.

                       EDDY PABLO RODRIGUEZ,
                        Appellee/Cross-Appellant.

                              No. 4D19-3534

                            [September 8, 2021]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia-Wood, Judge; L.T. Case
No. CACE14-003666(14).

   Warren B. Kwavnick and Kelly Lenahan of Cooney Trybus Kwavnick
Peets, PLC, Fort Lauderdale, for appellant/cross-appellee.

  Javier A. Basnuevo Valdivia and Harris C. Roberts IV of Roberts, P.A.,
Coconut Grove, for appellee/cross-appellant.

GERBER, J.

    In the underlying negligence action, the plaintiff-laborer obtained a jury
verdict awarding him damages against the defendant-homeowner for
injuries which the plaintiff suffered while working on the defendant’s home
renovation project. The defendant appeals from both the liability finding
and damages award, and the plaintiff cross-appeals from the comparative
negligence finding. On the defendant’s liability arguments and the
plaintiff’s cross-appeal, we affirm without further discussion. On the
defendant’s damages argument that the circuit court erred in granting the
plaintiff’s motion for additur, we reverse and remand for the circuit court
to reinstate the jury’s verdict amount in a final judgment.

   We present this opinion in three parts:
   1. The trial evidence and jury verdict;
   2. The plaintiff’s motion for additur; and
   3. This appeal.
                1. The Trial Evidence and Jury Verdict

   At trial, the plaintiff presented the following evidence. The defendant
decided to conduct a home renovation project without hiring a licensed
contractor and without obtaining a required building permit.           The
defendant instead hired an unlicensed contractor and then left the country
without providing any qualified worksite supervision.

   During the project, the plaintiff was enlisted as a day laborer to help
remove a wall and install a ceiling support beam. The plaintiff was
instructed to go up a ladder to remove some electrical conduit in the ceiling
so the support beam would fit into place. The plaintiff asked if the power
was off, and was told it was off.

   As one would now expect to read, the power was not off. When the
plaintiff touched the electric conduit, he received a shock. He fell off the
ladder and, as he hit the floor, fractured his femur in one leg.

   The plaintiff underwent surgery to repair his femur. After a three-day
hospital stay, he was discharged. He received physical therapy over a
three-month period.

   The plaintiff’s orthopedic surgeon testified the surgery entailed
hollowing out the plaintiff’s femur and inserting a metal rod inside it. The
surgeon then fixed the rod in place with screws. On cross-examination,
the surgeon testified the surgery was a success, and he had not treated
the plaintiff in years. According to the surgeon, the only future treatment
which the plaintiff might require was a minor procedure to remove the
screws.

   The plaintiff testified he continues to have pain nearly six years after
the incident, which he is forced to control with medication. Asked to rate
his pain on a scale of one to ten, the plaintiff rated his pain as follows: a
nine, immediately after the fall; a seven, following hospital discharge; a five
or six, after completing physical therapy; and a four or five, sitting through
the trial.

   In response to the defendant’s questions, the plaintiff admitted he had
resumed construction work. He also had resumed his fishing hobby.

  During closing argument, the plaintiff’s counsel asked the jury to award
$79,142.62 for past medical bills, $1,000 for future medical bills,
$150,000 for past pain and suffering, and $112,600 for future pain and


                                      2
suffering. However, the plaintiff’s counsel also told the jury that he would
leave the future pain and suffering award in their “sound hands.”

   The defendant’s counsel argued that if the jury found the defendant at
fault to any degree, the jury should award the plaintiff a sum for his
medical bills, but should award only $25,000 for his pain and suffering.

    The jury found both the defendant and the plaintiff negligent,
specifically finding the plaintiff 55% and the defendant 45% at fault. The
jury awarded the plaintiff $81,000 for combined past and future medical
bills and $25,000 for combined past and future pain and suffering. (The
verdict form had not asked the jury to apportion between past and future
damages.)

                  2. The Plaintiff’s Motion for Additur

   After the jury’s verdict, the plaintiff filed a motion for additur to the
jury’s $25,000 combined past and future pain and suffering award, which
the plaintiff argued was not supported by the evidence. The plaintiff
specifically argued the jury’s $25,000 award was grossly inadequate
compared to awards in similar broken femur cases. The plaintiff requested
an additur of $250,000 for his combined past and future pain and
suffering.

   The defendant filed a response opposing the plaintiff’s additur motion.
The defendant argued the jury’s $25,000 combined past and future pain
and suffering award was reasonable because the evidence showed the
plaintiff had not sought treatment in the years after his surgery and had
resumed construction work.

    The circuit court issued an order granting the plaintiff’s additur motion,
specifically adding $225,000 for future pain and suffering, resulting in a
$250,000 combined past and future pain and suffering award. In support,
the circuit court’s order cited section 768.74(5)(d), Florida Statutes (2019),
and Ortlieb v. Butts, 849 So. 2d 1165, 1167 (Fla. 4th DCA 2003), for the
proposition that “the award does not bear a reasonable relationship to the
injuries suffered and so shocks the conscience of this Court.” The court’s
order also stated the jury’s $25,000 combined past and future pain and
suffering award was “grossly inadequate” compared to awards in similar
broken femur cases. According to the circuit court’s order, the jury’s
$25,000 award in this case was far below “the average award” for this type
of injury.



                                      3
   The defendant filed a notice rejecting the additur which, pursuant to
section 768.74(4), Florida Statutes (2019), entitled the defendant to a new
damages trial.

                             3. This Appeal

   The defendant then filed this appeal. The defendant argues the circuit
court abused its discretion in granting the plaintiff an additur, because
the circuit court pointed to nothing in the evidence to support its
conclusory finding that the jury’s $25,000 combined past and future pain
and suffering award was grossly inadequate. According to the defendant,
the evidence supported the jury’s award, and the circuit court acted as a
seventh juror by improperly relying on other broken femur awards to find
that the jury’s award in this case was far below “the average award” for
this type of injury.

   The plaintiff responds the circuit court did not abuse its discretion in
granting an additur, because the jury’s $25,000 combined past and future
pain and suffering award did not bear a reasonable relationship to the
evidence, and shocked the circuit court’s conscience.

   We agree with the defendant’s argument.        Section 768.74, Florida
Statutes (2019), provides:

      (1) In any action to which this part applies wherein the trier
      of fact determines that liability exists on the part of the
      defendant and a verdict is rendered which awards money
      damages to the plaintiff, it shall be the responsibility of the
      court, upon proper motion, to review the amount of such
      award to determine if such amount is excessive or inadequate
      in light of the facts and circumstances which were presented
      to the trier of fact.

      (2) If the court finds that the amount awarded is excessive or
      inadequate, it shall order a remittitur or additur, as the case
      may be.

      (3) It is the intention of the Legislature that awards of
      damages be subject to close scrutiny by the courts and that
      all such awards be adequate and not excessive.

      (4) If the party adversely affected by such remittitur or
      additur does not agree, the court shall order a new trial in the
      cause on the issue of damages only.

                                     4
      (5) In determining whether an award is excessive or
      inadequate in light of the facts and circumstances presented
      to the trier of fact and in determining the amount, if any, that
      such award exceeds a reasonable range of damages or is
      inadequate, the court shall consider the following criteria:

      (a) Whether the amount awarded is indicative of prejudice,
      passion, or corruption on the part of the trier of fact;

      (b) Whether it appears that the trier of fact ignored the
      evidence in reaching a verdict or misconceived the merits of
      the case relating to the amounts of damages recoverable;

      (c) Whether the trier of fact took improper elements of
      damages into account or arrived at the amount of damages by
      speculation and conjecture;

      (d) Whether the amount awarded bears a reasonable relation
      to the amount of damages proved and the injury suffered; and

      (e) Whether the amount awarded is supported by the
      evidence and is such that it could be adduced in a logical
      manner by reasonable persons.

      (6) It is the intent of the Legislature to vest the trial courts of
      this state with the discretionary authority to review the
      amounts of damages awarded by a trier of fact in light of a
      standard of excessiveness or inadequacy. The Legislature
      recognizes that the reasonable actions of a jury are a
      fundamental precept of American jurisprudence and that
      such actions should be disturbed or modified with caution
      and discretion. However, it is further recognized that a review
      by the courts in accordance with the standards set forth in
      this section provides an additional element of soundness and
      logic to our judicial system and is in the best interests of the
      citizens of this state.

§ 768.74, Fla. Stat. (2019).

   Pursuant to section 768.74, we recognize a trial judge has discretionary
authority to grant an additur motion, and “[t]he fact … there may be
substantial, competent evidence in the record to support the jury verdict
does not necessarily demonstrate that the trial [court] abused [its]


                                      5
discretion [in granting an additur motion].” Kings Gourmet Mkt., Inc. v.
Hertz-Kusz, 941 So. 2d 1195, 1196 (Fla. 4th DCA 2006) (citation omitted).

   However, in considering an additur motion, a trial court may not act as
a seventh juror by “substituting [its] resolution of the factual issues for
that of the jury.” Ortlieb, 849 So. 2d at 1167 (citation omitted).

   Here, we conclude the circuit court abused its discretion in granting
the plaintiff’s additur motion, because the jury weighed conflicting
evidence which could have borne a reasonable relation to the jury’s
$25,000 combined past and future pain and suffering award, as the
defendant had argued in closing.

   To support our conclusion, we shall examine in detail Kings Gourmet
and Ortlieb, as Kings Gourmet’s facts are distinguishable from the instant
case, while Ortlieb’s facts are similar.

    In Kings Gourmet, the plaintiff brought a slip and fall negligence action
against a grocery store. 941 So. 2d at 1195. The trial evidence showed
that before the plaintiff’s slip and fall, she was a very active and athletic
person, who regularly jogged and bicycled. Id. After the slip and fall,
which resulted in numerous surgeries and treatments, the plaintiff could
no longer engage in those activities and had to use a cane to walk. Id.
However, the jury did not award future non-economic damages. Id. The
plaintiff filed an additur motion for future non-economic damages. Id. The
trial court granted the plaintiff’s additur motion, finding “ample evidence
was presented to support an award for [the] plaintiff’s loss of capacity for
enjoyment of life.” Id. On the defendant’s appeal, we affirmed, agreeing
with the trial court’s finding, and concluding the trial court did not abuse
its broad discretion in granting the future non-economic additur. Id.

   Unlike in Kings Gourmet, where the evidence showed the plaintiff
underwent numerous surgeries and treatments and suffered life-long
injuries and lifestyle changes, here the jury weighed conflicting evidence
regarding the plaintiff’s past and future pain and suffering and its effect
on his lifestyle. Although the plaintiff indisputably experienced pain from
the incident and surgery, he testified his pain had diminished over time,
he had resumed construction work, and had resumed his fishing hobby.
Further, his orthopedic surgeon testified the surgery was a success, he
had not treated the plaintiff in years, and the only future treatment which
the plaintiff might require was a minor procedure to remove the screws.

   In Ortlieb, the plaintiff sued the defendant for injuries arising from a
rear-end auto accident. 849 So. 2d at 1166. The plaintiff testified that

                                     6
immediately after the collision, she experienced neck pain, which
progressively worsened. Id. Over the next year, she was treated for her
injuries. Id. The plaintiff’s experts testified her injuries resulted from the
accident and were permanent. Id. However, the defendant’s experts
testified the plaintiff’s injuries did not result from the accident and were
not permanent. Id. at 1166-67. The jury determined the plaintiff had not
sustained a permanent injury as a result of the accident. Id. at 1167.
Thus, the jury awarded no future damages. Id. The plaintiff moved for
additur, which the trial court granted, because the jury “inappropriately
failed to consider unrebutted evidence as to the medical expenses.” Id.
On the defendant’s appeal, we reversed the additur, concluding “the jury’s
verdict ... was consistent with its view of sharply conflicting evidence.” Id.
We also stated, “because the evidence supported the jury’s verdict, the trial
court’s additur was equivalent to it sitting as a ‘seventh juror.’” Id. at
1166.

    Similar to Ortlieb, here the jury weighed conflicting testimony about the
extent of the plaintiff’s past and future pain and suffering. The defendant
relied on the plaintiff’s testimony and his orthopedic surgeon’s testimony
to argue that a $25,000 pain and suffering award would be reasonable
compensation for the plaintiff’s injury. The jury’s verdict to that effect was
supported by the evidence and should not have been disturbed by the
circuit court sitting as a “seventh juror.”

                                 Conclusion

    In sum, given the conflicting evidence about the plaintiff’s past and
future pain and suffering in the instant case, the jury’s $25,000 award
could have borne a reasonable relationship to the plaintiff’s injury. Thus,
the circuit court abused its discretion in granting the plaintiff’s additur
motion and disturbing the jury’s verdict. Accordingly, we reverse the
circuit court’s $225,000 additur, and remand for the circuit court to enter
a final judgment reinstating the jury’s $25,000 combined past and future
pain and suffering award.

   As stated above, we affirm without further discussion on all remaining
arguments raised in the appeal and cross-appeal.

   Affirmed in part, reversed in part, and remanded with instructions.

CIKLIN and FORST, JJ., concur.

                            *         *         *


                                      7
Not final until disposition of timely filed motion for rehearing.




                               8